Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On May 13, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased , Inc. 5.650% Fixed-to-Floating Rate Junior Subordinated Notes due on 5/15/2053 – CUSIP # 45685EAF3 (the “Notes”). The Notes were purchased from BofA Merrill Lynch , a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. BofA Merrill Lynch received a commission of 1.500% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Barclays BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Credit Agricole CIB Credit Suisse Deutsche Bank Securities ING J.P. Morgan Lloyds Securities Mitsubishi UFJ Securities NabSecurities, LLC Natixis Nomura PNC Capital Markets LLC RBC Capital Markets RBS Securities, Inc. Scotiabank Standard Chartered Bank SunTrust Robinson Humphrey Wells Fargo Securities US Bancorp Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on July 24-25, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On June 3, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 370 Royal Bank of Scotland Group PLC 6.100% Subordinated Tier 2 Notes due on 6/10/2023 – CUSIP # 780097AY7 (the “Notes”). The Notes were purchased from RBS Securities, Inc., a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. RBS Securities, Inc. received a commission of .450% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Banca IMI BMO Capital Markets BNY Mellon Capital Markets, LLC BofA Merrill Lynch CIBC Citigroup Danske Markets Inc. Deutsche Bank Securities HSBC ING Lloyds Securities NabSecurities, LLC RBC Capital Markets RBS Securities, Inc. TD Securities UniCredit Bank Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On August 1, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 300 Credit Suisse AG 6.50% Tier 2 Capital Notes due on 08/08/2023 – CUSIP # 22546DAA4 (the “Notes”). The Notes were purchased from Credit Suisse, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Credit Suisse Securities USA received a commission of 1.50% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Banca IMI Banco Bilbao Vizcaya Argentaria, S.A. Barclays BB Securities BMO Capital Markets BNY Mellon Capital Markets, LLC BofA Merrill Lynch Capital One Securities CIBC Citigroup Commerzbank Commonwealth Bank of Australia Credit Suisse Danske Bank Deutsche Bank Securities Morgan Stanley NabSecurities, LLC Rabobank International RBC Capital Markets Santander Scotiabank Societe Generale SunTrust Robinson Humphrey Swedbank AB TD Securities UniCredit Bank US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On September 4, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased roup Inc. 5.30% Notes due on 09/15/2043 – CUSIP # 12572QAF2 (the “Notes”). The Notes were purchased from Barclays, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Barclays received a commission of .875% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Barclays Blaylock Robert Van, LLC BMO Capital Markets BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Deutsche Bank Securities Lloyds Securities Mitsubishi UFJ Securities Scotiabank UBS Investment Bank Wells Fargo Securities Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS OPPORTUNISTIC FIXED INCOME FUND On September 12, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 300 Reynolds American Inc. 6.15% Senior Notes due on 09/15/2043 – CUSIP # 761713AZ9 (the “Notes”). The Notes were purchased from Citigroup, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Citigroup received a commission of .875% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Fifth Third Securities, Inc. Goldman, Sachs & Co. J.P. Morgan Mizuho Securities PNC Capital Markets LLC RBC Capital Markets Scotiabank The Williams Capital Group, L.P. Wells Fargo Securities Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction.
